DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of US Application 16/419,931, now abandoned, which is a continuation of international application PCT/US2019/025050, filed March 29, 2019, which claims the benefit of an effective US filing date under 35 USC 119(e) from US Provisional Application 62/650,477, filed March 30, 2018.


Status of Claims
Currently, claims 1-20 are pending in the instant application.  

		Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites that a composition comprising “an ETBR antagonist” is administered.  As a result of the definition of the structural limitation (i.e. the compound to be administered) with functional language (i.e. whether or not the compound is an antagonist of a particular receptor), the metes and bounds of the claims cannot be fully ascertained.  MPEP 2173.05(g) provides that, while there are permissible instances for the use of functional language to define a claim, “A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used.”  Further, “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is ambiguous and are not intended to be all inclusive or limiting. Other factors may be more relevant for particular arts. The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.”
In the present case, it is unclear precisely what structures are intended for the claimed molecules, at least because the functional language used leaves room for ambiguity.  For example, there is no definition or guidance as to what structural features are necessary for a compound to be capable of acting as an antagonist of the receptor as claimed.  Without clear direction as to which particular structural features, at a minimum, are necessary to render the compound capable of being considered an ETBR antagonist the skilled artisan would not be reasonably apprised as to the intended scope of the claimed invention.  Since the dependent claims do not clarify this issue, all of claims 1-20 are considered indefinite.

Regarding claims 2, 3, 6 and 16, the claims are rejected because they make reference to apparently abbreviated compound names, which are considered references to the specification as the structures are not defined in the claims.  Claims must stand alone to define the invention and incorporation into claims by express references to the specification is not permitted except in “exceptional circumstances where there is no practical way to define the invention.”  Ex parte Fressola, 27 USPQ 2d 1608.  Since there is a relatively small group of compounds listed, the appropriate structures or full compound names should be imported into the claims to overcome this rejection. 


Claims 2-3 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The recitation of an "analog” of the claimed compounds recited in the rejected claims renders the claim herein indefinite. The recitation of "analog" is not clearly defined in the specification, and therefore does not set forth the metes and bounds of either term.

The Merriam-Webster’s Online Dictionary defines "analog" as "a chemical compound that is structurally similar to another but differs slightly in composition". 

Here, there is no definition of what particular differences in composition from the depicted formula are envisaged.  Hence, one of ordinary skill in the art could not ascertain and interpret the metes and bounds of the patent protection desired as to "analogs” of the claimed compounds. One of ordinary skill in the art would clearly recognize that an "analog” would read on those compounds having any widely varying groups that could be used to substitute the compound in nearly any way. Any significant structural variation to a compound would be reasonably expected to alter its properties; e.g. physical, chemical, physiological effects and functions. Thus, it is unclear and indefinite as to how the claimed "analog" herein is encompassed thereby.  It is noted that for the purposes of applying prior art, any compound having the same core structure but differing in the particular substituents appended to the core are interpreted as being analogs of the claimed structures.


Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Firstly, it is noted that with respect to the interpretation of the claims in the rejection below, the claims recite a method of forming a tertiary lymphoid organ (TLO), wherein the only active step is administering an ETBR antagonist.  It is further noted that claims 71-74 and 79-90 do not meaningfully limit the patient population to which the compound must be administered in order to meet the limitations of the claims.  The claims only require administration to a subject “in need thereof.”  However, even in claims 75-78, which do limit the patient population to one having the cancer as recited, it is interpreted that the administration of an anticipatory compound in an anticipatory dosage to an anticipatory patient population would necessarily have the claimed effect.  
Claim(s) 1-5 and 7-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0035836.
The prior art teaches the administration of ETBR antagonists for treatment of ETBR-related cancer, such as breast cancer, malignant melanoma, squamous cell carcinoma, glioblastoma, and others.  Further, combination therapy of an ETBR antagonist with ETAR antagonists, an anti-PD-1 antibody, a bRAF inhibitor, niacinamide, or a combination thereof which reads on the requirement of further administration of an immune checkpoint inhibitor (instant claim 13) (see Abstract).  In a particular example, the instantly claimed species BQ788 and Anti-PD1 are administered together in a mouse melanoma model, exhibiting a synergistic effect (see Figure 8).  The instantly claimed species of immune checkpoint inhibitor, pembrolizumab, is disclosed throughout the reference (paragraphs [0015], [0122], claims 2 and 10 for example). With respect to instant claim 5, the prior art teaches that the composition for administration further comprises an excipient selected from LyoCell®, soybean oil, dimethyl sulfoxide (DMSO), Intravail®, Protek®, and Aegis Hydrogel™ and further that the carrier may be a solid lipid nanoparticle (paragraph [0027] and [0268]). Regarding the limitations of claim 86, the simultaneous administration is disclosed in paragraph [0032]: “a controlled release subcutaneous or intramuscular dosage formulation is provided. The formulation comprises a uniform dispersion of active ingredients including: an ETBR antagonist or a caspase-8 inhibitor or a combination thereof; and a synergistic amount at least one additional agent selected from the group consisting of an ETAR antagonist, an anti-PD1 antibody, a bRAF inhibitor, niacinamide or a combination thereof in a biocompatible delivery system, wherein following administration the ETBR antagonist and additional agent are released slowly and simultaneously from the formulation into the systemic circulation.” Regarding claim 17, the art further discloses separate administration of the active agents (paragraph [0080]).  With regard to the claimed administration, the prior art teaches a preferred oral dosage of 25-250 mg/day, while the example in paragraphs [0228]-[0229] describes a dosage of each agent three times per week.  Accordingly, since the prior art teaches all required limitations of the claimed invention, the claims are anticipated.

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-5 and 7-17 are rejected on the ground of nonstatutory double patenting over Claims 1-8 of US Patent 10,695,400  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are drawn to methods which anticipate those of the instant claims.
Firstly, it is noted that with respect to the interpretation of the claims in the rejection below, the claims recite a method of forming a tertiary lymphoid organ (TLO), wherein the only active step is administering an ETBR antagonist.  It is further noted that the instant claims do not meaningfully limit the patient population to which the compound must be administered in order to meet the limitations of the claims.  The claims only require administration to a subject “in need thereof.”  
The conflicting claims teach the administration of a of nanoparticles comprising ETBR antagonists to a human subject for treatment of cancer, such as breast cancer, malignant melanoma, squamous cell carcinoma, glioblastoma, and others (patented claim 5 and 8).  Conflicting claims 6-7 further limit the ETBR antagonist to the instantly claimed species of BQ788 or A192621.  Further, combination therapy of an ETBR antagonist with an immune checkpoint inhibitor is also claimed (conflicting claim 1), where dependent claims further limit the immune checkpoint inhibitor to an anti-PD1 antibody (claim 4), where the conflicting patent defines the genus of immune checkpoint inhibitors with such substances as anti-PD1 antibodies (pembrolizumab) for example. Accordingly, since the conflicting claims anticipate all active steps of the instantly claimed process, the claims are anticipated.

Claims 1-3 and 6-17 are rejected on the ground of nonstatutory double patenting over Claims 1-11 of US Patent 11,338,014.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are drawn to methods which anticipate those of the instant claims.
Firstly, it is noted that with respect to the interpretation of the claims in the rejection below, the claims recite a method of forming a tertiary lymphoid organ (TLO), wherein the only active step is administering an ETBR antagonist.  It is further noted that the instant claims do not meaningfully limit the patient population to which the compound must be administered in order to meet the limitations of the claims.  The claims only require administration to a subject “in need thereof.”  
The conflicting claims teach the administration of an ETBR antagonist with an anti-PD-1 agent to a human subject for treatment of ETBR expressing tumors, such as breast cancer, malignant melanoma, squamous cell carcinoma, glioblastoma, and others (patented claims 8-11).  Conflicting claims 2-3 further limit the ETBR antagonist to a non-deuterated analog of BQ 788, having the structure 
    PNG
    media_image1.png
    217
    219
    media_image1.png
    Greyscale
. Dependent claims 4-5 limit the anti-PD-1 agent to an antibody, such as pembrolizumab.  Conflicting claim 7 teaches the sequential administration of the active ingredients. Accordingly, since the conflicting claims anticipate all active steps of the instantly claimed process, the claims are anticipated.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting over Claims 1-23 of US Application 17/659,545.  Note that the rejection is provisional in nature since the conflicting claims have not, in fact, been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are drawn to methods which anticipate those of the instant claims.
Firstly, it is noted that with respect to the interpretation of the claims in the rejection below, the claims recite a method of forming a tertiary lymphoid organ (TLO), wherein the only active step is administering an ETBR antagonist.  It is further noted that the instant claims do not meaningfully limit the patient population to which the compound must be administered in order to meet the limitations of the claims.  The claims only require administration to a subject “in need thereof.”  
The conflicting claims teach a therapeutic composition comprising an ETBR antagonist, a caspase-8-inhibitor or a combination thereof, with an ETAR antagonist, anti-PD-1 antibody, bRAF inhibitor, niacinamide, or a combination thereof to a human subject for treatment of ETBR expressing tumors, such as breast cancer, malignant melanoma, squamous cell carcinoma, glioblastoma, and others (patented claims 8-11).  Conflicting claims 4 and 18, for example, further limit the ETBR antagonist to a non-deuterated analog of BQ 788 (e.g. a fluorinated analog), Dependent claims 2 limits the anti-PD-1 agent to an antibody, such as pembrolizumab.  Conflicting claim 7 teaches the sequential administration of the active ingredients. A controlled release/liposome formulation is taught for example in copending claim 11. 
 With respect to the conflicting claims 1-23 being directed to a different statutory class of invention (for example, compositions rather than methods of treatment), the Federal Circuit, in Sun v. Lilly, recounts its own decisions in Geneva and Pfizer,
In both cases, we found claims of a later patent invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent.  

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1800 (Fed. Cir. 2010).

In reaffirming its holding in Geneva and Pfizer, the Court finds that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.” (Id. at 1801, quoting Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. The Court reasserts this notion by stating, 
[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, . . .and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  Pfizer, 518 F.3d at 1363 n.8 (emphases added); Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 [9 USPQ 205] (CCPA 1931)).

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1802 (Fed. Cir. 2010).

Section 804 IIb of the M.P.E.P. states
...those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). 

	In the instant case, the specification of the ‘545 application identifies the utility of treating tumors expressing ETBR (see claim 15, for eample) Since the conflicting patent discloses a utility for the compounds claimed therein which is identical to the method recited in the instant claims, the patented claims anticipate the instantly claimed invention.

Claims 1-4 and 7-17 are rejected on the ground of nonstatutory double patenting over Claims 1-19 of US Patent 10,435,434.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the copending claims are drawn to pharmaceutical compositions of formulations comprising the instantly elected species of compound.
Firstly, as it pertains to patented claims 18 and 19, it is noted that with respect to the interpretation of the claims in the rejection, the claims recite a method of forming a tertiary lymphoid organ (TLO), wherein the only active step is administering an ETBR antagonist.  It is further noted that the instant claims do not meaningfully limit the patient population to which the compound must be administered in order to meet the limitations of the claims 
Patented claims 18 and 19 relate to a method of treating cancer in a subject in need thereof comprising administering a compound 
    PNG
    media_image2.png
    178
    281
    media_image2.png
    Greyscale
, which is an ETBR antagonist in combination with an immune checkpoint inhibitor, where claim 19 limits the immune checkpoint inhibitor to an anti-PD1 antibody.
 With respect to the conflicting claims 1-16 being directed to a different statutory class of invention (compositions rather than methods of use), the Federal Circuit, in Sun v. Lilly, recounts its own decisions in Geneva and Pfizer,
In both cases, we found claims of a later patent invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent.  

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1800 (Fed. Cir. 2010).

In reaffirming its holding in Geneva and Pfizer, the Court finds that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.” (Id. at 1801, quoting Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. The Court reasserts this notion by stating, 
[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, . . .and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  Pfizer, 518 F.3d at 1363 n.8 (emphases added); Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 [9 USPQ 205] (CCPA 1931)).

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1802 (Fed. Cir. 2010).

Section 804 IIb of the M.P.E.P. states
...those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). 

	In the instant case, the specification of the ‘434 patent identifies the utility of formation of a tertiary lymphoid organ as beneficial for the treatment of diseases including cancers (column 5, lines 10-30). Since the conflicting patent discloses a utility for the compounds claimed therein which is identical to the method recited in the instant claims, the patented claims anticipate the instantly claimed invention.


Claims 1-4, 7-20 are rejected on the ground of nonstatutory double patenting over Claims 1-12 of US Patent 11,066,442.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method of treating a tumor comprising administration of an ETBR antagonist of the formula 
    PNG
    media_image3.png
    227
    392
    media_image3.png
    Greyscale
, which is a deuterated analog of compoud BQ 788.
Firstly, as it pertains to the claims reciting a method of forming a tertiary lymphoid organ (TLO), this is described in patented claim 2.  Administration with an anti-PD1 antibody such as those in instant claims 15-16 is taught in patented claim 9, while the sequential administration of active ingredients is taught in patented claim 10. The frequency of administration required in claims 18-20 is taught in patented claims 11-12.  Since the patent anticipates the instantly claimed invention, a double patenting rejection is appropriate.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699